PER CURIAM.
In his postconviction relief motion, the appellant contends that the trial court made constitutional sentencing errors when imposing sentence on a three count information. The trial court denied the motion stating that the information at issue (89-15934) charged only one count. Accordingly, the appellant’s allegations would have been without merit. However, the trial court understandably overlooked the appellant’s companion case (89-10526) which contains the additional charges referenced in the appellant’s motion.
We reverse the summary denial of the appellant’s motion and remand to the trial court with directions to the court to determine the sufficiency of the motion, and the allegations contained therein, as applied to circuit court case numbers 89-15934 and 89-10526.
CAMPBELL, A.C.J., and LEHAN and PARKER, JJ., concur.